              Case 4:07-cv-00693-JSW Document 154 Filed 04/24/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     ANTHONY J. COPPOLINO
 3   Deputy Branch Director
 4   JAMES J. GILLIGAN
     Special Litigation Counsel
 5
     RODNEY PATTON
 6   Senior Trial Counsel
 7   JULIA A. HEIMAN
     Senior Counsel
 8
     OLIVIA HUSSEY SCOTT
 9   Trial Attorney
10   U.S. Department of Justice, Civil Division
     1100 L Street, N.W., Room 11200
11   Washington, D.C. 20005
     Phone: (202) 514-3358
12   Fax: (202) 616-8470
     Email: james.gilligan@usdoj.gov
13
     Attorneys for the Government Defendants
14
                           IN THE UNITED STATES DISTRICT COURT
15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
                                          OAKLAND DIVISION
17   _______________________________________
                                                 )
18                                               )
       VIRGINIA SHUBERT, et al.,                 )
19                                               ) Case No. 4:07-cv-0693-JSW
                                  Plaintiffs,    )
20                                               ) GOVERNMENT DEFENDANTS’
                           v.                    ) NOTICE OF CHANGE OF ADDRESS
21                                               )
                                                 ) [No hearing date]
22     DONALD J. TRUMP,                          ) Courtroom 5, 2nd Floor
        President of the United States, et al.,  )
23                                               ) Hon. Jeffrey S. White
                                                 )
24                                Defendants.    )
     _______________________________________)
25
26
             To the Clerk of the Court and all parties of record:
27
28



     Notice of Change of Address, Shubert v. Trump, No. 4:07-cv-0693-JSW
                 Case 4:07-cv-00693-JSW Document 154 Filed 04/24/19 Page 2 of 3




 1           Please take notice of the following changes of address for counsel for the Government
 2   Defendants sued in their official capacities 1 in the above-captioned case:
 3
 4                  Counsel Name                              For Overnight Delivery
                                                         Sent Via FedEx / UPS / Messenger
 5
                                                             U.S. Department of Justice
 6                                                    Civil Division, Federal Programs Branch
                  Anthony J. Coppolino                          1100 L Street, N.W.
 7               Deputy Branch Director                           Room No. 11500
                                                              Washington, D.C. 20005
 8
                                                             U.S. Department of Justice
 9                                                    Civil Division, Federal Programs Branch
                 James J. Gilligan                              1100 L Street, N.W.
10           Special Litigation Counsel                           Room No. 11200
                                                              Washington, D.C. 20005
11
                                                             U.S. Department of Justice
12                                                    Civil Division, Federal Programs Branch
13                   Rodney Patton                              1100 L Street, N.W.
                  Senior Trial Attorney                           Room No. 11022
14                                                            Washington, D.C. 20005

15
             All future correspondence and other communications sent via overnight delivery or
16
     messenger should be directed to the addresses listed above. The above-listed attorneys may also
17
     still be reached by regular U.S. mail at the following address: P.O. Box 883, Ben Franklin
18
     Station, Washington, D.C. 20044.
19
             Counsel’s phone numbers, fax numbers, and e-mail addresses remain the same.
20
21
     Dated: April 24, 2019
22
23
24
25
26           1
              Pursuant to Federal Rule of Civil Procedure 25(d), Donald J. Trump, in his official
     capacity as President of the United States, is automatically substituted as a defendant to this
27   action as successor to former President Barack H. Obama; Gen. Paul M. Nakasone, Director of
     the National Security Agency (“NSA”), is automatically substituted as a defendant to this action
28   as successor to former NSA Director Lt. Gen. Keith B. Alexander; and William P. Barr, Attorney
     General of the United States, is automatically substituted as a defendant to this action as
     successor to former Attorney General Eric Holder.
     Notice of Change of Address, Shubert v. Trump, No. 4:07-cv-0693-JSW                          2
              Case 4:07-cv-00693-JSW Document 154 Filed 04/24/19 Page 3 of 3




 1                                                         Respectfully submitted,
 2
                                                           JOSEPH H. HUNT
 3                                                         Assistant Attorney General
 4                                                         ANTHONY J. COPPOLINO
                                                           Deputy Branch Director
 5
 6
 7                                                          /s/ James J. Gilligan
                                                           JAMES J. GILLIGAN
 8                                                         Special Litigation Counsel
 9                                                         RODNEY PATTON
                                                           Senior Trial Counsel
10
                                                           U.S. Department of Justice,
11                                                         Civil Division, Federal Programs Branch
                                                           1100 L Street, N.W.
12                                                         Room 11200
                                                           Washington, D.C. 20005
13
                                                           Phone: (202) 514-3358
14                                                         Fax:   (202) 616-8470
                                                           Email: james.gilligan@usdoj.gov
15
                                                           Attorneys for the Government Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28



     Notice of Change of Address, Shubert v. Trump, No. 4:07-cv-0693-JSW                             3
